DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1,5,7,9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spesser (U.S. 20190168626).

Regarding claim 1, Spesser teaches a charging plug for a charging station for transferring electrical energy from the charging station to a corresponding charging socket of an electrical consumer (shown in figure 1 shown below item 10 defined in paragraph [0035] as a charging plug). 
Spesser teaches comprising: at least one contact element for electrically coupling the charging plug to the charging socket (shown in figure 1 item 20 defined in paragraph [0015] as contacts for electrically coupling the charging socket item 25). 
Spesser teaches an at least mechanically connecting element for a charging cable of the charging station (shown in figure 1 wherein a mechanically connecting element is shown between connector item 10 with a socket item 25). 
Spesser teaches at least one semiconductor element and a cooling unit for dissipating heat of the at least one semiconductor element arranged on a cooling element of the cooling unit (shown in figure 1 wherein a semiconductor element is interpreted as a rectifier item 12 and a control protection device item 14. A cooling unit item 30 defined in paragraph [0029] interpreted as cooling ribs which are configured to draw heat away from the internal components of plug 10, e.g., the rectifier 12 and/or control and protection device 14).
Spesser teaches wherein the cooling element forms part of a wall of a housing of the charging plug, and wherein the charging plug comprises integrated power electronics (shown in figure 1 wherein the cooling element forms part of a wall of the housing of charging plug item 10).
Spesser teaches wherein a control unit of the power electronics is configured to actuate the at least one semiconductor element as part of the integrated power electronics for switching and/or converting the electric energy (defined in paragraph [0015] wherein the rectifier 12 is configured as an AC/DC converter which converts the electrical energy). 


    PNG
    media_image1.png
    482
    537
    media_image1.png
    Greyscale






Regarding claim 5, Spesser teaches the charging plug as claimed in claim 1, wherein the cooling element and the at least one semiconductor element are arranged thereon in a recessed grip of a handle of the charging plug and/or on a wall of the housing opposite to the handle (shown in figure 1 wherein cooling ribs items 30 are arranged on the recessed grip of the charging plug and on the wall opposite the housing). 

Regarding claim 7, Spesser teaches the charging plug as claimed in claim 1, wherein the cooling element comprises at least one heat sink having at least one cooling fin for dissipating the heat (shown in figure 1 item 30 defined in paragraph [0029] wherein cooling fins are interpreted as cooling ribs).

Regarding claim 9, Spesser teaches the charging plug as claimed in claim 1, wherein the power electronics comprise a rectifier, in particular a rectifier having an active harmonic filter, and/or a DC chopper, in particular an electrically isolated DC chopper, and/or a semiconductor switch, in particular a semiconductor relay, for switching and/or converting the electric energy (shown in figure 1 wherein a semiconductor element is interpreted as a rectifier item 12. Defined in paragraph [0015] wherein the rectifier 12 is configured as an AC/DC converter which converts the electrical energy).

Regarding claim 10, Spesser teaches a charging system for transferring electrical energy from a charging station to an electrical consumer (shown in figure 1 wherein a charging plug transfers electrical energy from a station to a electrical consumer, interpreted as a vehicle). 
Spesser teaches comprising: a charging plug connected to the charging station by a charging cable (shown in figure 1 item 10 defined as a charging plug and a charging cable item 16 connected to a station interpreted as a charging infrastructure). 
Spesser teaches a charging socket corresponding to the charging plug of the electrical consumer designed as a motor vehicle (shown in figure 1 item 25 defined in paragraph [0015] as a charging socket on an electric vehicle item 24)
Spesser teaches wherein the motor vehicle is designed to receive a battery voltage at the charging socket and relay it, unchanged, to a vehicle battery of the motor vehicle, wherein the charging station is configured to receive a network voltage from a power grid and to relay it via the charging cable to the charging plug, and the charging plug is configured to convert the network voltage into the battery voltage by means of power electronics (defined in paragraph [0015] wherein the rectifier 12 is configured as an AC/DC converter which converts the electrical energy).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2,3,4,11,12, 13, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spesser (U.S. 20190168626) in view of Arai (US 20190344674).

Regarding claim 2, Spesser teaches the charging plug as claimed in claim 1, but does not wherein the cooling unit comprises a cooling assembly for generating a cooling air flow in the direction of an outwardly oriented surface of the at least one cooling element.
	Arai teaches wherein the cooling unit comprises a cooling assembly for generating a cooling air flow in the direction of an outwardly oriented surface of the at least one cooling element (shown below in figure 9 item 59 wherein a cooling unit generates air flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Arai reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0061] wherein a cooling device is used to dissipate heat. 


    PNG
    media_image2.png
    341
    300
    media_image2.png
    Greyscale


Regarding claim 3, Spesser teaches the charging plug as claimed in claim 2, but does not explicitly wherein the cooling unit is designed as a fan for generating forced convection of the cooling air flow.
	Arai teaches wherein the cooling unit is designed as a fan for generating forced convection of the cooling air flow. (shown in figure 9 item 59 wherein a cooling unit defined as a fan generates air flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Arai reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0061] wherein a cooling device is used to dissipate heat.

Regarding claim 4, Spesser teaches the charging plug as claimed in claim 2, but does not explicitly teach wherein the cooling unit is arranged in a region of the charging plug adjoining a handle bracket and/or on the wall of the housing arranged on the connecting element.
	Arai teaches wherein the cooling unit is arranged in a region of the charging plug adjoining a handle bracket and/or on the wall of the housing arranged on the connecting element (shown in figure 9 wherein cooling unit item 59 is shown arranged in a region adjoining the handle bracket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Arai reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0061] wherein a cooling device is used to dissipate heat.

Regarding claim 11, Spesser teaches the charging plug as claimed in claim 2, wherein the cooling element and the at least one semiconductor element are arranged thereon in a recessed grip of a handle of the charging plug and/or on a wall of the housing opposite to the handle (shown in figure 1 wherein cooling ribs items 30 are arranged on the recessed grip of the charging plug and on the wall opposite the housing).

Regarding claim 12, Spesser teaches the charging plug as claimed in claim 3, wherein the cooling element and the at least one semiconductor element are arranged thereon in a recessed grip of a handle of the charging plug and/or on a wall of the housing opposite to the handle (shown in figure 1 wherein cooling ribs items 30 are arranged on the recessed grip of the charging plug and on the wall opposite the housing).

Regarding claim 13, Spesser teaches the charging plug as claimed in claim 4, wherein the cooling element and the at least one semiconductor element are arranged thereon in a recessed grip of a handle of the charging plug and/or on a wall of the housing opposite to the handle (shown in figure 1 wherein cooling ribs items 30 are arranged on the recessed grip of the charging plug and on the wall opposite the housing).

Regarding claim 18, Spesser teaches the charging plug as claimed in claim 2, wherein the cooling element comprises at least one heat sink having at least one cooling fin for dissipating the heat (shown in figure 1 item 30 defined in paragraph [0029] wherein cooling fins are interpreted as cooling ribs).

Regarding claim 19, Spesser teaches the charging plug as claimed in claim 3, wherein the cooling element comprises at least one heat sink having at least one cooling fin for dissipating the heat (shown in figure 1 item 30 defined in paragraph [0029] wherein cooling fins are interpreted as cooling ribs).

Regarding claim 20, Spesser teaches the charging plug as claimed in claim 4, wherein the cooling element comprises at least one heat sink having at least one cooling fin for dissipating the heat (shown in figure 1 item 30 defined in paragraph [0029] wherein cooling fins are interpreted as cooling ribs).





6.	Claims 6, 8, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spesser (U.S. 20190168626) in view of Liu (U.S. 20210008992).

Regarding claim 6, Spesser teaches the charging plug as claimed in claim 1, but does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature, detected by means of a sensor unit of the charging plug, of a surroundings of the charging plug and/or of the at least one semiconductor element of the power electronics.
	Spesser teaches in temperature detecting sensors in the charging plug (defined in paragraph [0024] to detect the temperature within the charging plug).
	Spesser does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature.
	Liu teaches wherein the control unit is configured to actuate the cooling unit in dependence on a temperature (shown below, defined in paragraph [0024] wherein the temperature sensors detect that the temperature of the gun body 1 reaches a preset temperature, the control module starts the air blowing unit to blow heat to the pile body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Liu reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0024] wherein a cooling device is used to activate when the temperature reaches a certain level.


    PNG
    media_image3.png
    590
    405
    media_image3.png
    Greyscale


Regarding claim 8, Spesser teaches the charging plug as claimed in claim 1, but does not explicitly teach wherein the at least one semiconductor element is arranged in an electrically isolated manner on the at least one cooling element by means of a thermally-conductive adhesive and/or a thermally-conductive pad and/or a thermally-conductive paste.
	Liu teaches wherein at least one semiconductor element is arranged in an electrically isolated manner on the at least one cooling element by means of a thermally-conductive adhesive and/or a thermally-conductive pad and/or a thermally-conductive paste (defined in paragraph [0037] wherein the cooling means is comprised of a metal heat dissipating member and made of thermally conductive materials such as ceramic materials, which isolates the semiconductor device within the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Liu reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Liu reference in paragraph [0037] wherein a cooling device is used to dissipate heat

Regarding claim 14, Spesser teaches the charging plug as claimed in claim 2, but does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature, detected by means of a sensor unit of the charging plug, of a surroundings of the charging plug and/or of the at least one semiconductor element of the power electronics.
Spesser teaches in temperature detecting sensors in the charging plug (defined in paragraph [0024] to detect the temperature within the charging plug).
	Spesser does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature.
	Liu teaches wherein the control unit is configured to actuate the cooling unit in dependence on a temperature (Defined in paragraph [0024] wherein the temperature sensors detect that the temperature of the gun body 1 reaches a preset temperature, the control module starts the air blowing unit to blow heat to the pile body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Liu reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0024] wherein a cooling device is used to activate when the temperature reaches a certain level

Regarding claim 15, Spesser teaches the charging plug as claimed in claim 3, but does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature, detected by means of a sensor unit of the charging plug, of a surroundings of the charging plug and/or of the at least one semiconductor element of the power electronics.
Spesser teaches in temperature detecting sensors in the charging plug (defined in paragraph [0024] to detect the temperature within the charging plug).
	Spesser does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature.
	Liu teaches wherein the control unit is configured to actuate the cooling unit in dependence on a temperature (Defined in paragraph [0024] wherein the temperature sensors detect that the temperature of the gun body 1 reaches a preset temperature, the control module starts the air blowing unit to blow heat to the pile body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Liu reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0024] wherein a cooling device is used to activate when the temperature reaches a certain level.

Regarding claim 16, Spesser teaches the charging plug as claimed in claim 4, but does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature, detected by means of a sensor unit of the charging plug, of a surroundings of the charging plug and/or of the at least one semiconductor element of the power electronics.
	Spesser teaches in temperature detecting sensors in the charging plug (defined in paragraph [0024] to detect the temperature within the charging plug).
	Spesser does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature.
	Liu teaches wherein the control unit is configured to actuate the cooling unit in dependence on a temperature (Defined in paragraph [0024] wherein the temperature sensors detect that the temperature of the gun body 1 reaches a preset temperature, the control module starts the air blowing unit to blow heat to the pile body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Liu reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0024] wherein a cooling device is used to activate when the temperature reaches a certain level.

Regarding claim 17, Spesser teaches the charging plug as claimed in claim 5, but does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature, detected by means of a sensor unit of the charging plug, of a surroundings of the charging plug and/or of the at least one semiconductor element of the power electronics.
Spesser teaches in temperature detecting sensors in the charging plug (defined in paragraph [0024] to detect the temperature within the charging plug).
	Spesser does not explicitly teach wherein the control unit is configured to actuate the cooling unit in dependence on a temperature.
	Liu teaches wherein the control unit is configured to actuate the cooling unit in dependence on a temperature (Defined in paragraph [0024] wherein the temperature sensors detect that the temperature of the gun body 1 reaches a preset temperature, the control module starts the air blowing unit to blow heat to the pile body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system Spesser reference with the cooling system of the Liu reference so that charging system is not damaged overheating.
The suggestion/motivation for combination can be found in the Arai reference in paragraph [0024] wherein a cooling device is used to activate when the temperature reaches a certain level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Fuehrer (US 20190344674): teaches a charging station connector with a cooling system.
Garcia-Ferre (US 20220153153) teaches a charging station connector with a cooling fan and cooling ribs. 
Hall (US 5600222): teaches an electronics system within a charging station with a heat sink attached to the substrate.
Hamada (US 20140266017): teaches a charging station with a cooling fan.
Kajiura (US 2001000341): teaches a charging station with cooling fans.
Wu (US 20200275582): teaches a charging connector with a heat dissipating system.





 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859